Citation Nr: 0934192	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  05-14 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an effective date earlier than December 6, 
2004, for the award of a 40 percent rating for prostate 
cancer, status post radical retropubic prostatectomy.

2. Entitlement to an increased rating for prostate cancer, 
status post radical retropubic prostatectomy, currently rated 
40 percent disabling.

3 Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decisions of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that increased 
the disability rating for the Veteran's prostate cancer from 
10 to 40 percent disabling, effective December 6, 2004, and 
denied a TDIU rating.  

This claim was previously before the Board in July 2007 at 
which time it was remanded for more development.  A review of 
the record shows that the RO has complied with all remand 
instructions. Stegall v. West, 11 Vet. App. 268 (1998).  It 
has now returned to the Board for further appellate 
consideration.  

By decision dated in July 2008, the RO increased the 
disability rating for prostate cancer, status post radical 
retropubic prostatectomy to 100 percent disabling, effective 
from October 23, 2002, the date of the Veteran's claim for 
service connection and assigned a 40 percent disability 
rating effective February 1, 2008.  Where a veteran has filed 
a notice of disagreement (NOD) as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Thus, the evaluation of the 
Veteran's prostate cancer residuals, beginning February 1, 
2008, remains before the Board.  The claim for a higher 
rating prior to February 1, 2008 is not before the Board as 
the Veteran was in receipt of a 100 percent disability rating 
prior to that date.  

As will be discussed within, given the July 2008 decision to 
increase the evaluation to 100 percent until February 1, 
2008, the issue of entitlement to an effective date earlier 
than December 6, 2004, for the award of a 40 percent 
disability rating for prostate cancer, status post radical 
retropubic prostatectomy is moot.   

It appears that the Veteran is actually requesting an earlier 
effective date for his award of service connection for 
prostate cancer residuals.  However, where a rating decision 
which established an effective date for an increased rating 
becomes final, an earlier effective date can only be 
established by a request for a revision of that decision 
based on clear and unmistakable error (CUE).  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  The Veteran has not 
raised a CUE claim with regard to the February 2003 rating 
decision which granted service connection for residuals of 
prostate cancer with an effective date of October 23, 2002.  
The RO should inform the Veteran of the requirements for a 
submitting a CUE claim with regard to the February 2003 
rating decision.  

The issues of entitlement to a disability rating greater than 
40 percent for the Veteran's prostate cancer from February 1, 
2008 and entitlement to a TDIU are  addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO assigned a 40 
percent disability rating for prostate cancer, status post 
radical retropubic prostatectomy, effective from December 6, 
2004.  The effective date issue was appealed to the Board and 
remanded in July 2007 for further development.

2.  By rating decision dated in July 2008, the RO increased 
the disability rating for prostate cancer, status post 
radical retropubic prostatectomy to 100 percent disabling, 
effective from October 23, 2002, the date of the Veteran's 
claim for service connection and assigned a 40 percent 
disability rating effective February 1, 2008.  

3.  The Veteran is currently in receipt of a 100 percent 
disability rating for prostate cancer, status post radical 
retropubic prostatectomy effective October 23, 2002, the date 
of his claim for service connection, to February 1, 2008, at 
which time the rating is reduced to 40 percent.  The Veteran 
perfected an appeal for an effective date earlier than 
December 6, 2004, for the assignment of a 40 percent 
disability rating for prostate cancer, status post radical 
retropubic prostatectomy.  Assigning an effective date for 
the 40 percent rating earlier than December 6, 2004, the date 
for which the Veteran perfected an appeal (or the currently 
assigned effective date of February 1, 2008) would only 
reduce the Veteran's disability benefits as prior to February 
1, 2008, the Veteran was in receipt of a 100 percent 
disability rating for his prostate cancer residuals.  

4.  The issue of entitlement to an effective date earlier 
than December 6, 2004, for the award of a 40 percent 
disability rating for prostate cancer, status post radical 
retropubic prostatectomy is moot.


CONCLUSION OF LAW

As the Veteran was in receipt of a 100 percent disability 
rating for service-connected residuals of prostate cancer 
prior to February 1, 2008, the issue of entitlement to 
effective date earlier than December 6, 2004, for the award 
of a 40 percent disability rating for prostate cancer, status 
post radical retropubic prostatectomy is moot as there is no 
allegation of specific error of fact or law.  38 U.S.C.A. § 
7105(d)(5) (West 2002); 38 C.F.R. § 20.202 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's assertions that he is 
entitled to an effective date prior to December 6, 2004, for 
the award of a 40 percent rating for his service-connected 
prostate cancer, status post radical retropubic 
prostatectomy.  He also contends that he is entitled to a 
disability rating greater than 40 percent for prostate 
cancer, status post radical retropubic prostatectomy 
beginning February 1, 2008.  Finally, he contends that he 
stopped working in June 2002 and therefore should be 
receiving a TDIU from that date on.   

Factual Background

Private treatment records show that the Veteran was diagnosed 
with prostate cancer in April 2002 and underwent radical 
retropubic prostatectomy in July 2002.  The Veteran submitted 
a claim for service connection for residuals of prostate 
cancer on October 23, 2002, and by rating decision dated in 
February 2003, the RO granted service connection for 
adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy and assigned a 100 disability rating 
effective October 23, 2002, and a non-compensable disability 
rating effective March 1, 2003, seven months after the date 
of surgery as per 38 C.F.R. § 4.115b, Diagnostic Code 7528.  
This award of service connection was based on the Veteran's 
service in Vietnam and presumed exposure to herbicides 
pursuant to 38 C.F.R. § 3.309(e).  The Veteran did not file a 
timely appeal with regard to the February 2003 rating 
decision and it became final.  38 U.S.C.A. §§ 7104, 7105; 38 
C.F.R. §§ 3.160(d), 20.302, 20.1103.

In September 2003, the Veteran requested an increased rating 
for his service-connected prostate residuals and by rating 
decision dated in August 2004 the RO increased the Veteran's 
disability rating from non-compensable to 10 percent 
effective March 1, 2003.  The Veteran did not file a timely 
appeal with regard to this decision and it also became final.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103.  

In December 2004 the Veteran requested an increased rating 
for his service-connected prostate residuals and by rating 
decision dated in March 2005 the RO increased the Veteran's 
disability rating from 10 percent to 40 percent effective 
December 6, 2004, the date of his claim for an increased 
rating.  The Veteran disagreed with the effective date of the 
40 percent rating.  This issue was appealed to the Board and 
remanded in July 2007 for further development.

By rating decision dated in July 2008, the RO increased the 
disability rating for prostate cancer, status post radical 
retropubic prostatectomy to 100 percent disabling, effective 
from October 23, 2002, the date of the Veteran's claim for 
service connection and assigned a 40 percent disability 
rating effective February 1, 2008.  This award was based on 
VA treatment records dated beginning August 2006 which showed 
a recurrence of the Veteran's prostate cancer.  An effective 
date of February 1, 2008 was assigned pursuant to 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528 which assigns a 100 percent 
disability rating for malignant neoplasms of the 
genitourinary system for seven months after the date of 
surgery, thereafter rating based on residuals.  

Analysis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  See also 38 C.F.R. § 20.202.  

As above, the Veteran is currently in receipt of a 100 
percent disability rating for prostate cancer, status post 
radical retropubic prostatectomy effective October 23, 2002, 
the date of his claim for service connection to February 1, 
2008, at which time the rating was reduced to 40 percent.  
The Veteran perfected an appeal for an effective date earlier 
than December 6, 2004; the initial effective date of the 40 
percent rating.  However, as the rating was increased to 100 
percent effective date the date of the grant of service 
connection until February 1, 2008, assigning an effective 
date for the 40 percent rating earlier than December 6, 2004, 
the date for which the Veteran perfected an appeal (or the 
currently assigned effective date of February 1, 2008) would 
only reduce the Veteran's disability benefits as prior to 
February 1, 2008, the Veteran was in receipt of a 100 percent 
disability rating for his prostate cancer residuals.  

Therefore, the Board finds that issue of entitlement to an 
effective date earlier than December 6, 2004, for the award 
of a 40 percent disability rating for prostate cancer, status 
post radical retropubic prostatectomy is moot as the Veteran 
has failed to allege specific error of fact or law in the 
determination being appealed pursuant to 38 U.S.C.A. § 7105 
and 38 C.F.R. § 20.202.  

Notice and Assistance

The Board has given consideration to VA's duty to notify and 
assist the Veteran in the development of his claim.  See 38 
U.S.C.A. §§ 5103, 5103A.  However, these duties have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter.  Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001).  As discussed 
above, the Veteran's claim is being dismissed by the Board 
because the Veteran was in receipt of a 100 percent 
disability rating for prostate cancer, status post radical 
retropubic prostatectomy prior to February 1, 2008 and 
assigning an effective date earlier than December 6, 2004 for 
the 40 percent disability rating would only reduce the 
Veteran's disability benefits.  The claim dismissed based on 
the law.  Whatever facts are necessary to adjudicate the 
claim are already contained in the claims folder.  Thus, 
notice or assistance to the Veteran would be fruitless.


ORDER

The appeal regarding an effective date earlier than December 
6, 2004, for the award of a 40 percent rating for prostate 
cancer, status post radical retropubic prostatectomy is 
dismissed.


REMAND

A review of the claims file shows that the Veteran was 
awarded Social Security Disability benefits, in part, for his 
service-connected residuals of prostate cancer in January 
2006 with an effective date of July 2002.  However, the 
medical records underlying this award are not on file.  These 
records should be obtained.

Also, the Board notes that the Veteran was first diagnosed 
with prostate cancer in April 2002, underwent radical 
retropubic prostatectomy in July 2002, and then had a 
recurrence of prostate cancer in August 2006.  The Veteran 
was last examined for residuals of prostate cancer in January 
2005.  Given the above, the Board finds that another VA 
examination for the Veteran's prostate cancer residuals is 
necessary.  38 C.F.R. § 3.159(c)(4); Snuffer v. Gober, 10 
Vet. App. 400 (1997).
 
Finally, the record shows that the Veteran has been 
unemployed since July 2002.  The record does not contain a 
medical opinion as to whether the Veteran is unable to secure 
and maintain gainful employment (physical or sedentary) in 
light of his service-connected disabilities.  The Board may 
not reject a claim for a TDIU without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1994).  On 
remand the Veteran should be afforded an appropriate VA 
examination to resolve this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain any 
administrative decisions and all 
medical records used in adjudicating 
the Veteran's January 2006 award for 
disability benefits.  Once obtained, 
all documents must be permanently 
associated with the claims folder.  
If these records are unobtainable, a 
negative reply must be noted in 
writing and associated with the 
claims folder.

2.  Schedule the Veteran for an 
appropriate VA examination to 
determine the current nature of his 
service-connected residuals of 
prostate cancer and to determine the 
impact of his service-connected 
disabilities on his employability.  
The claims folder must be made 
available to the examiner for review.  
The examination should comply with 
AMIE protocols and all residuals 
should be reported in detail.      

Based on the examination and review 
of the record, the examiner must 
provide an opinion as to whether the 
Veteran's service-connected 
disabilities, without regard to any 
non service-connected disabilities or 
his age, render him unable to secure 
and follow a substantially gainful 
occupation.  

3.  After the development requested 
above has been completed to the 
extent possible, readjudicate the 
appellant's claims.  If any benefit 
sought continues to be denied, issue 
a supplemental statement of the case 
(SSOC).  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


